Filed 10/19/22 P. v. Marquez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F083776
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF180965A)
                    v.

 JIMMY MARQUEZ,                                                                           OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Michael G.
Bush, Judge.

         William Safford, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Doris A. Calandra and
Christopher J. Rench, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




         *Before Peña,      Acting P. J., Meehan, J. and Snauffer, J.
                                   INTRODUCTION
       Defendant Jimmy Marquez, also known as Jimmy Lopez, pleaded no contest to a
violation of Health and Safety Code section 11370.1, subdivision (a) after the trial court
denied his motion to quash a warrant and suppress evidence obtained during a search of
his residence and car. On appeal, he challenges the court’s denial of his motion to quash
and suppress, asserting the search warrant was not supported by probable cause, and the
good faith exception did not apply to render the retrieved evidence admissible.
       We affirm.
                              FACTUAL BACKGROUND
       Defendant was charged with felony violations of Health and Safety Code sections
11351 (possession of cocaine for sale), 11366 (maintaining or opening a place for selling,
giving away, or using cocaine), and 11370.1, subdivision (a) (possessing a substance
containing cocaine while armed with a loaded, operable firearm), and Penal Code
sections 29800, subdivision (a)(1) (unlawful possession of a firearm by a felon), and
30305, subdivision (a) (unlawful possession of ammunition by a felon), and a
misdemeanor violation of Penal Code section 496, subdivision (a) (unlawful receipt of
stolen property) after contraband and drug-related paraphernalia were retrieved during a
search of his residence and car on January 15, 2020.
       He moved to quash the warrant pursuant to which the search was conducted, and
suppress the evidence obtained during the search, including suspected methamphetamine,
digital scales, cellular phones, pay-and-owe sheets, firearms, ammunition, magazines,
and money. He attached to his motion the warrant to search his residence and a white
2019 Acura and a probable cause statement/affidavit of Detective Carlos Arvizu
submitted in support of the warrant. In the affidavit, Detective Arvizu detailed his
training and experience in the police department and his expertise regarding narcotics
sales. He further averred:



                                             2.
               “Within the past ten days of this affidavit I have received
       information from a Confidential Informant … (CI) that a subject identified
       as [defendant], is involved in the sales of cocaine HCL from his
       residence …. The CI stated within the past 10 days they observed a
       significant amount of cocaine HCL, scales, and packaging and observed
       [defendant] packaging the cocaine HCL into smaller packages. The CI
       stated [defendant] drives a white vehicle which is usually parked on the
       apartment structure parking lot.

              “A records check of [defendant] revealed a subject with a date of
       birth of [defendant’s birth date]. I obtained a photograph of [defendant]
       and allowed the CI to view the photo. The CI confirmed [defendant] is the
       same subject whom he/she previously advised me was in possession of
       Cocaine HCL, scales and packaging.

              “Within the past 10 days Bakersfield Police Department Narcotics
       investigators conducted surveillance of … apartment A. Detective A. Paiz
       observed [defendant] exit apartment A and enter and exit a white 2019 …
       Acura California plate # 8LUY747, which was parked on the apartment
       structure parking lot several times. While conducting surveillance of the
       apartments we observed several subjects approach the east facing door of
       … apartment A, exchange items quickly with [defendant] and quickly
       leave. While conducting surveillance of … apartment A, Detective Paiz
       observed a subject, later identified as Joshua [S.] arrived in a vehicle and
       approached the east facing door of the apartment. Detective Paiz observed
       [defendant] open the door and exchanged items with [Joshua S.]. [Joshua
       S.] responded back to the vehicle and left the area. A traffic enforcement
       stop was conducted for Vehicle Code violations and a lawful search was
       conducted of the vehicle at which time a large amount of cocaine was
       located in [Joshua S.]’s possession. [Joshua S.] was arrested for violation
       of HS 11350(a)—possession of cocaine ….”
       Detective Arvizu represented he knew the confidential informant was familiar
with “cocaine HCL, its appearance, method of packaging, and use of the drug” based on
the informant’s past experience with cocaine HCL. He also explained that the informant
“will receive consideration on a pending case for assisting in the investigation if it
concludes in a successful arrest, seizure of cocaine HCL and evidence related to the sales
of cocaine HCL.” He averred, based upon his training and experience, he knew “subjects




                                              3.
who sell narcotics will commonly have several subjects respond to their residence and
conduct the transactions quickly at or near a front or side door.”
       Also attached to the motion was a declaration of Detective Paiz listing the
inventory taken from defendant’s residence pursuant to the warrant, including 25 grams
of suspected methamphetamine, a small silver scale and a large silver scale, over $20,000
in United States currency, multiple “c-phone[s],” pay-and-owe sheets, a black Glock
pistol, a Bersa firearm, magazines, and ammunition.1
       In his motion to quash and suppress, defendant argued the search warrant was not
supported by probable cause because the affidavit in support of the warrant offered
“nothing more than conjecture and speculation” and did not “provide a substantial basis
for criminal activity.” He alleged, the connection between his property and “a narcotics
operation” consisted entirely of “pedestrian facts.” He argued the surveillance of his
home was meant to corroborate the confidential informant’s claims and connect
defendant with drug sales, but it “failed to provide a concrete connection, and instead
only presented more facts for speculation.” He contended the confidential information
was also not shown to be reliable. He further argued the good faith exception should not
apply because “no reasonably well-trained officer would rely on such a warrant” because
the affidavit on which it was based “was so lacking in indicia of probable ca[u]se as to
render official belief in its existence entirely unreasonable.”
       The People opposed the motion, arguing the search was lawfully conducted. They
argued the warrant was supported by probable cause established by Detective Arvizu’s
affidavit in which he detailed the information provided by the confidential informant that
was corroborated by the subsequent police investigation. They also argued the good faith


       1In  the People’s opposition to defendant’s motion to quash and suppress, they stated,
though Detective Paiz’s declaration states the substance located was suspected
methamphetamine, “the substance was in fact cocaine.” They did not cite to the record in
support of this contention.


                                                4.
exception applied to this case, meaning that the police relied in good faith on the warrant,
and their reliance was objectively reasonable. Accordingly, the resulting items seized
were not subject to exclusion.
       The court denied defendant’s motion to quash and suppress. Before denying the
motion, at the hearing, the court questioned what information showed the confidential
informant was reliable. The prosecutor argued the information provided by the informant
was corroborated in that the police stopped an individual after he “exchang[ed] items”
with defendant, and that individual was found in possession of cocaine. The prosecutor
also noted the confidential informant had a personal history with cocaine, its appearance,
and its method of packaging, making him/her more familiar with the drug. The
prosecutor further argued, alternatively, the good faith exception would apply because the
detectives were operating under the good faith belief that the information was reliable.
The court took the motion under submission and ultimately denied it.
       The court issued a written ruling acknowledging that, while it was a “close call,”
the facts, “while minimal, when considered with all the facts in the search warrant,
support a finding that the informant was in fact reliable.” The court stated the affidavit in
this case did not include straightforward information indicating the informant was
reliable. The court noted the informant provided the address of the defendant, described
defendant’s white vehicle, and identified defendant in a photo and other “pedestrian
facts” that did not bolster the reliability of the informant. But “the officers also observed
several individuals (again unknown how many) approach the residence and exchange
items quickly with the defendant. In addition, one subject was stopped in his vehicle
after such an exchange and cocaine was located in his vehicle.” The court further
concluded, even “[i]f the affidavit was insufficient because of a lack of reliability of the
informant, … the good faith exception applies. The affidavit was not so lacking in
probable cause that it would be entirely unreasonable for a well-trained officer to believe
that probable cause did exist.”

                                              5.
       Thereafter, defendant pleaded no contest to possession of a controlled substance
while armed with a loaded, operable firearm (Health & Saf. Code, § 11370.1, subd. (a))
in exchange for a low term sentence of two years’ imprisonment. Defendant stipulated to
the factual basis for the plea based on the police report.
                                       DISCUSSION
       Defendant argues the court erroneously denied his motion to quash and suppress.
We disagree.
I.     Standard of Review and Applicable Law
       A.      Probable Cause
       “‘In California, issues relating to the suppression of evidence derived from
governmental searches and seizures are reviewed under federal constitutional standards.’”
(People v. Macabeo (2016) 1 Cal.5th 1206, 1212.) The United States Supreme Court has
explained, “A magistrate’s ‘determination of probable cause should be paid great
deference by reviewing courts.’” (Illinois v. Gates (1983) 462 U.S. 213, 236; accord,
United States v. Leon (1984) 468 U.S. 897, 914 (Leon) [“Reasonable minds frequently
may differ on the question whether a particular affidavit establishes probable cause, and
we have thus concluded that the preference for warrants is most appropriately effectuated
by according ‘great deference’ to a magistrate’s determination”].) “‘[C]ourts should not
invalidate warrant[s] by interpreting affidavit[s] in a hypertechnical, rather than a
commonsense, manner.’” (Illinois v. Gates, supra, at p. 236.) “[T]he duty of a reviewing
court is simply to ensure that the magistrate had a ‘substantial basis for … conclud[ing]’
that probable cause existed.” (Id. at pp. 238–239.)
       In determining whether there is probable cause to support the issuance of a
warrant, courts are to review the totality of the circumstances. (Illinois v. Gates, supra,
462 U.S. at pp. 230–231.) An informant’s “‘veracity’” or “‘reliability’” and his “‘basis of
knowledge’” are “relevant considerations in the totality-of-the-circumstances analysis



                                              6.
that traditionally has guided probable cause determinations: a deficiency in one may be
compensated for, in determining the overall reliability of a tip, by a strong showing as to
the other, or by some other indicia of reliability.” (Id. at p. 233.)
       B.     Good Faith Exception to Exclusionary Rule
       The Fourth Amendment exclusionary rule should not be applied so as to bar the
use in the prosecution’s case-in-chief of evidence obtained by officers acting in
objectively reasonable reliance on a search warrant issued by a detached and neutral
magistrate but ultimately found to be invalid. (Leon, supra, 468 U.S. at pp. 900, 922.)
“In the ordinary case an officer cannot be expected to question the magistrate’s probable-
cause determination or his judgment that the form of the warrant is technically sufficient.
‘[O]nce the warrant issues, there is literally nothing more the policeman can do in
seeking to comply with the law.’” (Id. at p. 921.) “In the absence of an allegation that
the magistrate abandoned his detached and neutral role, suppression is appropriate only if
the officers were dishonest or reckless in preparing their affidavit or could not have
harbored an objectively reasonable belief in the existence of probable cause.” (Id. at p.
926.) “[T]he government has the burden to prove facts warranting application of the
good faith exception.” (People v. Willis (2002) 28 Cal.4th 22, 37.)
II.    Analysis
       Defendant contends the court erred in denying his motion to quash the warrant and
suppress evidence retrieved during a search of his residence and car. He argues the
“centerpiece” of the affidavit in support of the warrant was information provided by a
“presumptively unreliable informant” given that the informant was criminally involved or
disposed, and the informant was promised consideration on a pending case for assisting
in the investigation conditioned on the success of the investigation into defendant. He
asserts the prosecution failed to rebut the presumption of unreliability through
corroboration or other indicia of reliability. He argues “there was no direct evidence that



                                              7.
a single drug transaction took place, nor was there support for a circumstantial inference
to that effect.” Specifically, with regard to Detective Paiz’s observation of several
subjects approaching defendant’s residence, exchanging items with defendant, and
leaving, defendant contends there was no description of the items that were exchanged
and there was no evidence regarding when the exchanges occurred, so they could have
occurred days apart. He also contends the affidavit reflects the informant observed
defendant in possession of “a significant amount of cocaine HCL”; but the individual
who was searched after leaving defendant’s house was found in possession of “a large
amount of cocaine” which defendant contends is distinct from cocaine HCL. He further
argues the “good faith exception” does not apply because the police’s reliance on the
affidavit was not objectively reasonable as it was based on an affidavit “so lacking in
indicia of probable cause as to render official belief in its existence entirely
unreasonable.” Finally, he asserts the allegedly erroneous denial of the motion to quash
and suppress was not harmless.
       We agree with the trial court that the probable cause determination is “close,” but
we conclude there is a substantial basis upon which to find probable cause. Here, though
the confidential informant was subject to suspicion based on the informant’s criminal
background and the fact the information was provided in exchange for consideration in a
pending case, the informant provided details of defendant’s alleged criminal activity
observed firsthand. (See Illinois v. Gates, supra, 462 U.S. at p. 234 [“[E]ven if we
entertain some doubt as to an informant’s motives, his explicit and detailed description of
alleged wrongdoing, along with a statement that the event was observed firsthand, entitles
his tip to greater weight than might otherwise be the case”].) The informant reported
recently personally observing large quantities of cocaine HCL, scales, and drug-
packaging paraphernalia at defendant’s residence, and the informant actually saw
defendant packaging the cocaine HCL into small packages. (Cf. People v. French (2011)
201 Cal.App.4th 1307, 1318–1319 [confidential informants’ conclusory assertions

                                              8.
defendant was a drug dealer, that were not based on personal observations beyond one
informant witnessing defendant take people to another room more than once, were
insufficient to provide meaningful support for probable cause determination].)
       The police’s subsequent independent investigation revealed suspicious activity
that sufficiently corroborated the confidential informant’s report. (See People v.
Kershaw (1983) 147 Cal.App.3d 750, 759 [“For corroboration to be incriminating it is
not necessary that the activities the police observe point unequivocally toward guilt. It is
sufficient that those activities give rise to a reasonable inference or strong suspicion of
guilt.”].) Detective Paiz’s observation of “several subjects” approaching defendant’s
door and quickly exchanging items with defendant before quickly leaving, although
possibly innocuous, could be deemed consistent with narcotics sales. (See id. at pp. 759–
760 [“Frequent brief visits to a residence by numerous persons is an indication of narcotic
traffic”; “‘[t]he possibility of an innocent explanation does not deprive the officer of the
capacity to entertain a reasonable suspicion of criminal conduct’”]; People v. Mikesell
(1996) 46 Cal.App.4th 1711, 1718 [heavy car traffic to and from defendants’ house
corroborated informants’ information]; accord, People v. Hale (1968) 262 Cal.App.2d
780, 788 [heavy traffic of persons in and out of residence, with the persons remaining
only five to 10 minutes on each occasion, were indicia of narcotic traffic].) Additionally,
after one of the individuals involved in an “exchange” left defendant’s residence, the
police conducted a traffic stop of him, searched him, and recovered a large quantity of
cocaine, further providing the basis of a reasonable inference in support of a probable
cause determination. Thus, the officers’ subsequent surveillance of defendant
corroborated the informant’s tip beyond mere “pedestrian facts,” such as the defendant’s
address and car. (Cf. People v. French, supra, 201 Cal.App.4th at p. 1320 [absent
corroboration of more probative facts, police corroboration of primarily “pedestrian
facts” such as defendant’s residence and vehicle was not basis to conclude informants’
assertions of drug dealing by defendant were reliable].)

                                              9.
       Based on the totality of the circumstances provided by the police’s surveillance
and the information provided by the informant, there was a substantial basis for the
magistrate’s probable cause determination. Our conclusion is strengthened when we
apply the rule that doubtful or marginal cases are to be resolved with a preference for
upholding a search under a warrant. (See People v. Mikesell, supra, 46 Cal.App.4th at p.
1719; accord, People v. Weiss (1999) 20 Cal.4th 1073, 1082–1083 [“‘“[a]lthough in a
particular case it may not be easy to determine when an affidavit demonstrates the
existence of probable cause, the resolution of doubtful or marginal cases in this area
should be largely determined by the preference to be accorded to warrants”’”]; United
States v. Ventresca (1965) 380 U.S. 102, 106 [noting previous decision “strongly
supporting the preference to be accorded searches under a warrant,” indicating “in a
doubtful or marginal case a search under a warrant may be sustainable where without one
it would fall”].)
       Irrespective, even if we were to conclude the affidavit was insufficient to establish
probable cause, we agree with the magistrate the “good faith exception” applies to merit
nonexclusion of the retrieved evidence. Here, the officer’s reliance on the warrant was
“objectively reasonable.” (See Leon, supra, 468 U.S. at p. 922 [“the officer’s reliance on
the magistrate’s probable-cause determination and on the technical sufficiency of the
warrant he issues must be objectively reasonable”].) Put differently, we cannot conclude
this is a situation where the officer should have known the affidavit failed to establish
probable cause. (See People v. Camarella (1991) 54 Cal.3d 592, 596 [“If a well-trained
officer should reasonably have known that the affidavit failed to establish probable cause
(and hence that the officer should not have sought a warrant), exclusion is required under
the third situation described in Leon, and a court may not rely on the fact that a warrant
was issued in assessing objective reasonableness of the officer’s conduct in seeking the
warrant. But in all other cases, unless one of the other limited Leon situations is
triggered, Leon’s ‘general’ rule of nonexclusion will apply”].) Rather, the affidavit was

                                             10.
not so lacking in detail and information that the police should have known it did not
establish probable cause. Thus, the good faith exception to the exclusionary rule also
establishes the court did not err in denying defendant’s motion to suppress.
       Accordingly, we reject defendant’s sole contention.
                                     DISPOSITION
       The judgment is affirmed.




                                            11.